Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 21, 2012                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  143453 & (132)                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 143453
                                                                   COA: 285672
                                                                   Wayne CC: 07-023972-FC
  JEAN PIERRE ORLEWICZ,
            Defendant-Appellant.

  ____________________________________/

          On order of the Court, the motion to add issue is GRANTED. By order of May
  21, 2012, the application for leave to appeal the judgment of the Court of Appeals was
  held in abeyance pending the decision in People v Vaughn (Docket No. 142627). The
  case having been decided on July 9, 2012, 491 Mich 642 (2012), the application is again
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Wayne Circuit Court for consideration of defendant’s
  argument under Miller v Alabama, 567 US ___; 132 S Ct 2455; 183 L Ed 2d 407 (2012).
  In all other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 21, 2012                   _________________________________________
         s1205                                                                Clerk